 Case 2:21-cv-00511-JES-NPM Document 1 Filed 07/08/21 Page 1 of 5 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

                                                         Civil Action No.: ___________________
JOEL SANTANA,

                                 Plaintiff,
       vs.                                               COMPLAINT FOR VIOLATIONS OF
                                                         THE FAIR DEBT COLLECTION
                                                         PRACTICES ACT
FIRST FEDERAL CREDIT CONTROL, INC.,
                                 Defendant.
                                                         DEMAND FOR JURY TRIAL

       Plaintiff Joel Santana (“Plaintiff”) brings this action against defendant First Federal Credit

Control, Inc. (“FFCC” or “Defendant”) and alleges based upon Plaintiff’s personal knowledge, the

investigation of counsel, and information and belief, as follows:

                                     NATURE OF THE ACTION

       1.      This is an action to recover damages under the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. §1692, et seq.           Defendant has been furnishing inaccurate account

information that was published on Plaintiff’s credit reports. On February 5, 2021, Plaintiff

submitted a debt validation letter to Defendant disputing the accuracy of reporting and asking

Defendant to validate the details of the account.

       2.      The FDPCA provides that once a consumer disputes the details of an account, the

debt collector is prohibited from re-reporting the account without marking the account as disputed.

Nonetheless, Defendant continued to communicate the information without marking the account

as disputed or otherwise updating the account as necessary. Defendant’s reporting was thus

misleading as a matter of law.

       3.      Plaintiff was forced to deal with the aggravation and humiliation of a poor credit

score and a reduced opportunity for credit. Accordingly, Plaintiff is entitled to damages.


                                                -1-
  Case 2:21-cv-00511-JES-NPM Document 1 Filed 07/08/21 Page 2 of 5 PageID 2




                                   JURISDICTION AND VENUE

       4.      The claims asserted in this complaint arise under 15 U.S.C. §1692e of the FDCPA.

This Court has jurisdiction over the subject matter of this action under 28 U.S.C. §1331 and 15

U.S.C. §1692k.

       5.      Venue is proper in this judicial district under 28 U.S.C. §1391(b).

                                              PARTIES

       6.      Plaintiff resides in Lee County, Florida, and qualifies as a “consumer” as that term

is defined under 15 U.S.C. §1692a. Plaintiff is an individual.

       7.      Defendant FFCC is an Ohio corporation and debt collection agency that uses the

mail, telephone, and facsimile, and is registered to do business in this District, the principal purpose

of which is to attempt to collect debts alleged to be due another. Defendant qualifies as a “debt

collector” under the FDCPA.

                                SUBSTANTIVE ALLEGATIONS

       8.      The case involves an FFCC collections account that was reported on Plaintiff’s

Experian credit report. The original creditor of the account was South Florida Surgical Specialists.

The account was charged off and purportedly sold to Defendant in June 2017.

       9.      On February 5, 2021, after Plaintiff learned that Defendant communicated

inaccurate information about the collections account, Plaintiff sent a debt validation letter directly

to Defendant disputing the accuracy of information on the account.

       10.     Under the FDCPA, the receipt of Plaintiff’s debt validation letter required

Defendant to cease communicating information about the account without marking the account as

disputed.




                                                 -2-
  Case 2:21-cv-00511-JES-NPM Document 1 Filed 07/08/21 Page 3 of 5 PageID 3




       11.      On December 14, 2020, Plaintiff also disputed the FFCC account reporting by

submitting a written dispute letter to Experian’s FCRA compliance departments.

       12.      Under the Fair Credit Reporting Act (“FCRA”), upon receiving Plaintiff’s dispute

letter, Experian was statutorily obligated to notify Defendant of the dispute within 5 days.

       13.      Notification of Plaintiff’s dispute triggered Defendant’s statutory obligations to

conduct an investigation, mark the account as disputed, and delete the disputed information from

Plaintiff’s account.

       14.      Nonetheless, Defendant continued to communicate account information without

marking the account as disputed.

       15.      Plaintiff was forced to deal with the aggravation and humiliation of a poor credit

score and a reduced opportunity for credit based on the inaccurate communications.

                                      CAUSES OF ACTION

                                                 COUNT I

                       Against Defendant for Violating 15 U.S.C. § 1692e

       16.      Plaintiff repeats and realleges the foregoing allegations if set forth in full herein.

       17.      15 U.S.C. §1692e prohibits a debt collector from using any false, deceptive, or

misleading representation or means in connection with the collection of any debt. Subsection (8)

of that provision specifically states that “the failure to communicate that a disputed debt is

disputed” is a violation of this section, as follows:

             A debt collector may not use any false, deceptive, or misleading
             representation or means in connection with the collection of any debt.
             Without limiting the general application of the foregoing, the following
             conduct is a violation of this section:

                                             *    *      *




                                                  -3-
 Case 2:21-cv-00511-JES-NPM Document 1 Filed 07/08/21 Page 4 of 5 PageID 4




             (8) Communicating or threatening to communicate to any person credit
             information which is known or which should be known to be false,
             including the failure to communicate that a disputed debt is disputed.

                                                                      (emphasis added).

       18.      Defendant received a debt validation letter from Plaintiff stating that the

information on the account was disputed.

       19.      Nonetheless, Defendant continued to report the details of Plaintiff’s account to the

credit reporting agencies without marking the account as disputed.

       20.      Because of the inaccurate communications, Plaintiff was forced to deal with the

aggravation and humiliation of a poor credit score and a reduced opportunity for credit.

       21.      Accordingly, Plaintiff is entitled to damages.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands a judgment:

       a)       awarding Plaintiff statutory money damages, actual damages and punitive

damages;

       b)       awarding attorney’s fees and costs, and other relief; and

       c)       awarding such other relief as to this Court may seem just and proper.

                                       JURY DEMAND
       Plaintiff demands a trial by jury.




                                                -4-
 Case 2:21-cv-00511-JES-NPM Document 1 Filed 07/08/21 Page 5 of 5 PageID 5




DATED: July 7, 2021               COHEN & MIZRAHI LLP
                                  YOSEF STEINMETZ
                                  Florida Bar No. 119968



                                                  /s/ Yosef Steinmetz
                                                 YOSEF STEINMETZ

                                  300 Cadman Plaza West, 12th Floor
                                  Brooklyn, NY 11201
                                  Telephone: 929/575-4175
                                  929/575-4195 (fax)
                                  yosef@cml.legal
                                  ysteinmetz@cmlattorneys.com

                                  Attorneys for Plaintiff




                                   -5-
